Title: From John Adams to Edmund Jenings, 12 March 1781
From: Adams, John
To: Jenings, Edmund



Dear Sir
Leyden March 12. 1781

I am honoured with yours of 5. You will honour and oblige me much sir, by your Thoughts upon the Subject of European Jealousy and Caprice, hinted at.
You will see that the Empress has undertaken to mediate between E. and Holland, but she will not join the Emperors Mediation but on two Conditions Sine quibus non. These are 1. an Acknowledgment by England of American Independance. 2. An Acknowledgment by England, of the rights of neutral Vessells, according to the late marine Treaty.
I am fully of your Perswasion that England means nothing but to embroil all Europe. I dont wish she may Succeed, but I dont much care if she does. 1. because all Europe deserves to be punished for their criminal Inattention and Inactivity. 2. because I think America would loose no Advantage by it, but rather gain. However I believe rather that Europe will, have too much Wit to be duped.
The Tableau is a Mirror for America. It is an excellent Work, and the Author of it, whom I know very well, Seems a valuable Man.
I am informed that the Colls. Laurens and Palfrey, were coming to France. The first as Charge d’Affair—the Second as Consul general. There is Some cause to fear that Palfrey is taken into N. York—Laurence was to come from Boston.
I learn nothing of Mr. A. Lee and Mr. Izard. Will you and your Friend consider the Subject of an Alliance between the United Provinces and the United States, and point out the Advantages, the Wealth of Commerce, the Power and Consideration, which would result to the former from such a Connection? Between you and me only, there is Reason for Such Speculation at this time.
